Citation Nr: 0832786	
Decision Date: 09/24/08    Archive Date: 09/30/08

DOCKET NO.  07-03 059	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Entitlement to VA educational assistance under Chapter 30, 
Title 38, United States Code.



ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel




REMAND

According to the agency of original jurisdiction, the veteran 
had active military service from July 1982 to June 1986 and 
from September 1988 to September 1992.  He also had a period 
of service in a reserve component beginning in July 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

On his VA Form 9 (Appeal to Board of Veterans' Appeals), 
received by the RO in January 2007, the veteran requested a 
hearing before a member of the Board sitting at the RO.  In 
April 2007, the RO sent the veteran a letter informing him of 
an upcoming hearing before the RO.  No steps were taken to 
schedule the veteran for a hearing before a member of the 
Board.  The veteran has a right to provide hearing testimony 
on appeal.  See 38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. 
§ 20.700(a) (2007).  In accordance with his request, the 
veteran must be provided an opportunity to present testimony 
during a hearing before the Board.  See 38 C.F.R. § 20.704 
(2007).

Accordingly, this case is REMANDED for the following action:

Schedule the veteran for a hearing before 
a member of the Board sitting at the RO.  
Notify the veteran of the date and time 
of the hearing in accordance with 
38 C.F.R. § 20.704(b).  After the 
hearing, return the file to the Board.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by VA.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This case must be afforded expeditious treatment to the 
extent permitted by the hearing docket schedule.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).

